Exhibit 10.3
TERMINATION PROTECTION AGREEMENT
          The Agreement as of                      (the “Effective Date”) by and
between Bowne & Co., Inc., a New York corporation (together with its
subsidiaries and affiliates and, after a Change in Control Event (as defined
herein), any successor or successors thereto, the “Corporation”), and
                     (the “Executive”) is hereby amended and restated as of
December 31, 2008 (the “Amended Date”). Amounts deferred and vested under this
Agreement prior to January 1, 2005 shall be grandfathered and therefore shall
continue to be governed by the terms of the Agreement as in effect on
                    . Any amendments to the Agreement on or after October 4,
2004 will not affect the foregoing grandfathered amounts unless specifically
stated.
          WHEREAS, Executive is a skilled and dedicated employee who has
important management responsibilities and talents which benefit the Corporation;
and
          WHEREAS, the Corporation believes that its interests will be served if
Executive has fair and reasonable protection from the risks of a change in
ownership or control of the Corporation;
NOW, THEREFORE, the parties hereby agree as follows:
1. Defined Terms.
Unless otherwise indicated, capitalized terms used in this Agreement which are
defined in Schedule A shall have the meanings set forth in Schedule A.
2. Term.
This amended Agreement shall be effective as of the Amended Date and shall
remain in effect thereafter. The Corporation may terminate this Agreement by
giving Executive at least two years advance written notice of termination of the
Agreement. Notwithstanding the foregoing, this Agreement shall, if in effect on
the date of a Change in Control Event, remain in effect for at least two years
and six months following such Change in Control Event, and such additional time
as may be necessary to give effect to the terms of the Agreement.
3. Severance and Other Benefits.
If Executive’s employment with the Corporation is terminated by the Corporation
at any time within the two years and six months following a Change in Control
Event without Cause, or by Executive for Good Reason, Executive shall be
entitled to the benefits provided hereafter in this Section 3 and as set forth
in this Agreement. If Executive’s employment with the Corporation is terminated
prior to a Change in Control Event at the request of any individual or entity
acquiring ownership and control of the Corporation, this Agreement shall become
effective upon the subsequent occurrence of a Change in Control Event involving
such acquirer and therefore Executive shall be entitled to the benefits provided
hereafter in this Section 3 and as set forth in this Agreement. The later of the

 



--------------------------------------------------------------------------------



 



termination of employment or the Change in Control Event shall be the
“Termination Date” for purposes of this Agreement.

  (a)   Severance Benefits. The Corporation shall pay Executive a lump sum
amount, in cash, equal to the sum of:

(1) two (2) times the sum of:

  (A)   Executive’s Base Salary, and     (B)   Executive’s Target Bonus; and

  (2)   Executive’s Target Bonus multiplied by a fraction, the numerator of
which shall equal the number of days Executive was employed by the Corporation
in the Calendar Year in which the Executive’s employment terminated and the
denominator of which shall equal 365.         To the extent the Severance
Benefits are subject to Section 409A of the Code and if the Executive is a
“specified employee” as defined in a resolution of the Board of Directors
setting forth the definition used by the Corporation to identify such employees
in accordance with Section 409A of the Code, the amount of such Severance
Benefits that qualify for the exception described in Treas. Reg. §
1.409A-1(b)(9)(iii) (for certain separation pay benefits payable upon an
involuntary termination), shall be paid within ten (10) days after the
Termination Date and the portion of the Severance Benefits that do not qualify
for the foregoing exception (or any other exception to Section 409A of the Code)
shall be accumulated and paid on the first day of the seventh month following
the Termination Date.

  (b)   Payment of Accrued But Unpaid Amounts. Within ten (10) days after
Termination Date, the Corporation shall pay Executive any unpaid portion of
Executive’s bonus accrued with respect to the Calendar Year ended prior to
Executive’s termination of employment.     (c)   Additional Benefit Plan Service
and Age. For purposes of eligibility for retirement, for early commencement or
actuarial subsidies under any pension plan sponsored by the Corporation or any
subsidiary thereof and for the purposes of any additional accruals of benefits
thereunder, Executive will be credited with an additional one year of service
and age beyond that accrued as of Executive’s termination of employment, as if
Executive had remained employed and covered by these plans (as in effect
immediately prior to the Change in Control Event) for such one-year period at
the Executive’s current Base Salary and Target Bonus rate; provided that if any
benefits arising from the grant of additional service and age cannot be provided
under a qualified pension plan of the Corporation or a subsidiary thereof due to
the qualification provisions of the Code, the benefit, or its equivalent in
value, shall be provided under a nonqualified pension plan of the Corporation,
which shall comply in all respects with Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



  (d)   Continued Welfare Benefits. Until the date which is two years after the
Termination Date or, if earlier, the date on which Executive commences full-time
employment after the termination of employment, the Corporation shall, at its
expense, provide Executive with medical and dental benefits, life insurance,
disability and accidental death and dismemberment benefits at the highest level
provided prior to the Change in Control Event and ending on the date of the
termination of employment; provided however, that if Executive becomes employed
by a new employer which maintains a medical plan (or its equivalent) that either
(i) does not cover Executive with respect to a pre-existing condition which was
covered under the Corporations’ medical plan, or (ii) does not cover Executive
for a designated waiting period, Executive’s coverage under the Corporation’s
medical plan shall continue (but shall be limited in the event of non-coverage
due to a pre-existing condition, to the pre-existing condition itself) until the
earlier of the end of the applicable period of non-coverage under the new
employer’s plan or the date which is two years after the Termination Date.    
(e)   Effect on Existing Plans. All provisions relating to a Change in Control
Event applicable to Executive and contained in any plan, program, agreement or
arrangement maintained on the Termination Date (or thereafter) by the
Corporation, including, but not limited to, any stock option, restricted stock
or retirement plan, shall remain in effect through the date of the Change in
Control Event, and for such period thereafter as is necessary to carry out such
provisions and provide the benefits payable thereunder, and may not be altered
in a manner which adversely affects Executive without Executive’s express prior
written approval.

4. Acceleration of Equity Rights.
Effective as of the date of a Change in Control Event, the Corporation shall
cause Executive’s outstanding stock options which are not immediately
exercisable to vest and become immediately exercisable and the restrictions on
any equity and equity rights held by Executive which are scheduled to lapse
solely through the passage of time to lapse.
5. Excise Tax Gross-Up.
If Executive becomes entitled to one or more payments (with a “payment”
including, without limitation, the vesting of an option or other non-cash
benefit or property) pursuant to any plan, agreement or arrangement of the
Corporation (together, “Severance Payments”) which are or would be subject to
the tax imposed by Section 4999 of the Code (or any similar tax that may be
imposed) (the “Excise Taxes”), the Corporation shall pay to Executive an
additional amount (“Gross-Up Payment”) such that, after the payment by Executive
of all taxes (including without limitation all income and employment tax and
Excise Tax and treating as a tax the lost tax benefit resulting from the
disallowance of any deduction of Executive by virtue of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income), and interest and
penalties with respect to

3



--------------------------------------------------------------------------------



 



such taxes, imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Taxes imposed upon the Severance
Payments.
For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:

  (i)   The Severance Payments shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the
Corporation and reasonably acceptable to Executive, the Severance Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax;     (ii)   The amount of the Severance
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Severance Payments or (B) the total
amount of excess parachute payments within the meaning of Section 280G(b)(1) of
the Code (after applying clause (i) above); and     (iii)   The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state, and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-Up Payment in
Executive’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-Up Payment is made, Executive shall repay to the
Corporation at the time that the amount of such reduction in Excise Tax is
finally determined (but, if previously paid to the taxing authorities, not prior
to the time the amount of such reduction is refunded to Executive or otherwise
realized as a benefit by

4



--------------------------------------------------------------------------------



 



Executive) the portion of the Gross-Up Payment that would not have been paid if
such Excise Tax had been applied in initially calculating the Gross-Up Payment,
plus interest on the amount of such repayment at the rate provided in Section
1274(b)(2)(B) of the Code. In the event that the Excise Tax is determined to
exceed the amount taken into account hereunder at the time the Gross-Up Payment
is made (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Corporation shall
make an additional Gross-Up Payment in respect of such excess (plus any interest
and penalties payable with respect to such excess) at the time that the amount
of such excess is finally determined.
The Gross-Up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Severance Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-Up Payment or portion thereof cannot be finally determined
on or before such day, the Corporation shall pay to Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), as soon as
the amount thereof can be determined. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Corporation to Executive, payable on
the fifth day after demand by the Corporation (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-Up
Payment is made, the amount of each Gross-Up Payment shall be computed so as not
to duplicate any prior Gross-Up Payment.
Notwithstanding the foregoing, no Gross-Up Payment(s) provided for under this
provision shall be paid to the Executive later than the end of the Executive’s
taxable year next following the taxable year in which the Executive remits the
Excise Taxes. If any Gross-Up Payment(s) provided under this provision are not
paid to the Executive by the end of the Executive’s taxable year next following
the taxable year in which the Executive remits the Excise Taxes, such Gross-Up
Payment(s) shall be forfeited.
The Corporation shall have the right to control all proceedings with the
Internal Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Corporation may pursue
or forego any and all administrative appeals, proceedings, hearings, and
conferences with any taxing authority in respect of such Excise Tax (including
any interest or penalties thereon); provided, however, that the Corporation’s
control over any such proceedings shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and Executive shall be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. Executive shall cooperate with the
Corporation in any proceedings relating to the determination and assessment of
any Excise Tax and shall not take any position or action that would materially
increase the amount of any Gross-Up Payment hereunder.

5



--------------------------------------------------------------------------------



 



6. Mitigation.
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and
compensation earned from such employment or otherwise shall not reduce the
amounts payable under this Agreement. No amounts payable under this Agreement
shall be subject to reduction or offset in respect of any claims which the
Corporation (or any other person or entity) may have against Executive.
7. Indemnification; Directors’ and Officers’ Liability Insurance.
Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law or under the Corporation’s Certificate of
Incorporation or By-Laws, as they may be amended or restated from time to time.
In addition, the corporation shall maintain Directors’ and Officers’ liability
insurance on behalf of Executive, at the level in effect immediately prior to
the Termination Date, for two years following the Termination Date, and
throughout the period of any applicable statute of limitations.
8. Termination for Cause.
Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Corporation shall have no obligation to make any payments under this
Agreement, except for payments that may otherwise be payable under then existing
employee benefit plans, programs and arrangements of the Corporation.
9. Disputes.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in New York, New York, or, at the
option of Executive, in the county and state where Executive then resides, in
accordance with the Rules of the American Arbitration Association then in
effect, except that if Executive institutes an action relating to this
Agreement, Executive may, at Executive’s option, bring that action in a court of
competent jurisdiction. Judgment may be entered on an arbitrator’s award
relating to this Agreement in any court having jurisdiction.
10. Costs of Proceedings.
The Corporation shall pay all costs and expenses, including attorneys’ fees and
disbursements, on a monthly basis and in accordance with the requirements of
Section 409A of the Code, of Executive in connection with any legal proceeding
(including arbitration) instituted by the Executive for breach of any provision
of this Agreement by the Corporation in which the Executive is the prevailing
party. If Executive does not prevail on such claim for breach, Executive shall
pay all costs and expenses, including attorney’s fees and disbursements, of
Executive, including repayment to the Corporation of any amounts paid to or on
behalf of Executive pursuant to the preceding sentence. The Corporation shall
pay pre-

6



--------------------------------------------------------------------------------



 



judgment interest on any money judgment obtained by Executive as a result of
such a proceeding, calculated at the prime rate of such major bank as is
determined by the Board of Directors from time to time, from the date that
payment should have been made to Executive under this Agreement.
11. Notice.
Any notice required or permitted to be given by this Agreement shall be
effective only if in writing, delivered personally against receipt therefor or
mailed by certified or registered mail, return receipt requested, to the parties
at the address herein after set forth, or at such other places that either party
may designate by notice to the other.
Notice to the Corporation shall be addressed to:
Bowne & Co., Inc.
55 Water Street
New York, NY 10041
Attn: Chief Executive Officer
Notice to Executive shall be addressed to him or her at the Corporation, with a
copy to his or her home address at:
A copy of any notice to Executive shall also be sent to:
Notices shall be deemed effectively given five (5) days after deposited in a
post office box under the exclusive control of the United States Postal Service.
12. Assignment.
Except as otherwise provided herein, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Corporation and Executive and their
respective heirs, legal representatives, successors and assigns. If the
Corporation shall be merged into or consolidated with another entity, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the entity surviving such merger or resulting from such consolidation. The
Corporation will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation by

7



--------------------------------------------------------------------------------



 



agreement in form and substance satisfactory to Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform it if no such succession had
taken place. The provisions of this Section 12 shall continue to apply to each
subsequent employer of Executive hereunder in the event of any subsequent
merger, consolidation or transfer of assets of such subsequent employer.
13. Withholding.
Notwithstanding the provisions of Section 5 hereof, the Corporation may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.
14. Applicable Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed therein.
15. Entire Agreement; Amendment.
This Agreement constitutes the entire agreement between the parties and, except
as expressly provided herein, supersedes all other prior agreements concerning
the effect of a Change in Control Event on the relationship between the
Corporation and Executive. This Agreement may be changed only by a written
agreement executed by the Corporation and Executive.
IN WITNESS WHEREOF, the parties have executed this Agreement on the
                     day of                     , 2008.

                  BOWNE & CO., INC.      
 
  By        
 
                 Chairman & CEO    
 
           
 
           
 
           
 
                Executive    

8



--------------------------------------------------------------------------------



 



Schedule A
CERTAIN DEFINITIONS
          As used in this Agreement, and unless the context requires a different
meaning, the following terms, when capitalized, have the meaning indicated:
          “Base Salary” means Executive’s annual rate of base salary in effect
on the date of the Change in Control Event or the Executive’s termination of
employment, whichever is higher.
“Cause” means either of the following:

  (a)   Executive’s willful malfeasance or nonfeasance having a material adverse
effect on the Corporation; provided, that any action or refusal by Executive
shall not constitute “Cause” if, in good faith, Executive believed such action
or refusal to be in, or not opposed to, the best interests of the Corporation or
if Executive shall be entitled, under applicable law or under an Corporation’s
Certificate of Incorporation or By-Laws, as they may be amended or restated from
time to time, to be indemnified with respect to such action or refusal.     (b)
  Executive’s conviction of a felony.

“Change in Control Event” means, in accordance with the requirements of
Section 409A of the Code, the occurrence of one of the following events:

  (a)   The date any one person, or more than one person acting as a group,
acquires ownership of stock of the Corporation that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Corporation.     (b)   The date
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Corporation
possessing 30 percent or more of the total voting power of the stock of the
Corporation.     (c)   The date a majority of the members of the Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board of
Directors before the date of the appointment or election.     (d)   The date any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Corporation immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the

 



--------------------------------------------------------------------------------



 



      value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

Any determination of the occurrence of any Change in Control Event made in good
faith by the Board of Directors, on the basis of information available at the
time to it, shall be conclusive and binding for all purposes under this
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Corporation” means Bowne & Co., Inc. and its subsidiaries and affiliates and,
after a Change in Control Event, any successor or successors thereto.
“Calendar Year” means January 1st to December 31st.
          “Good Reason” means a separation from service that occurs within two
years and six months following the initial existence of one or more of the
following conditions arising without the consent of the Executive:

  (a)   A material diminution in the Executive’s base compensation;     (b)   A
material diminution in the Executive’s authority, duties, or responsibilities;  
  (c)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the Board of Directors;     (d)   A material diminution
in the budget over which the Executive retains authority;     (e)   A material
change in the geographic location at which the Executive must perform the
services or     (f)   Any other action or inaction that constitutes a material
breach by the Corporation of this Agreement;

but only if the Executive has provided notice to the Corporation of the
existence of the condition within 90 days of the initial existence of the
condition, and within a 30-day period, the Corporation has not remedied such
condition.
“Permanent Disability” means any one of the following:

  (a)   Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.     (b)   Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Corporation.

 



--------------------------------------------------------------------------------



 



  (c)   Executive is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.

          “Target Bonus” means the annual bonus payable to Executive for the
Corporation’s Fiscal Year in which a Change in Control Event occurs, calculated
on the assumption that Executive and those subsidiaries, divisions or business
units within the Corporation of whose performance Executive’s bonus depends
achieve the applicable target performance goals established under the applicable
bonus plan with respect to that year. If no target performance goals for the
year in which the Change in Control Event occurs have been set prior to the
Change in Control Event, the Target Bonus shall be determined by substituting,
in the previous sentence, the prior year for the year in which a Change in
Control Event occurs.

 